Citation Nr: 1439502	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-23 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease and Schatzki's ring.

2. Entitlement to service connection for onychomycosis secondary to the service-connected tinea cruris.  

3. Entitlement to service connection for periodontitis secondary to the service-connected diabetes mellitus and hiatal hernia with GERD.  

4. Entitlement to service connection for erectile dysfunction secondary to the service-connected diabetes mellitus.  

5. Entitlement to service connection for skin cancer, to include melanoma.  

6. Entitlement to service connection for skin cancer, to include basal cell carcinoma.  

7. Entitlement to service connection for diabetic peripheral neuropathy of the lower extremities secondary to the service-connected diabetes mellitus.  

8. Entitlement to a rating higher than 20 percent for diabetes mellitus.

9. Entitlement to service connection for ischemic heart disease.

10. Entitlement to service connection for infective otitis externa.  

11. Entitlement to a total disability rating based on individual unemployability (TDIU).  

12. Entitlement to an earlier effective date for the grant of service connection for hiatal hernia with GERD and Schatzki's ring

13. Entitlement to an earlier effective date for the grant of service connection for diabetes mellitus.  

14. Entitlement to service connection for cataracts.

15. Entitlement to service connection for glaucoma.  

16. Entitlement to service connection for cholesterol.  

17. Entitlement to service connection for a liver disorder.  

18.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for herniated nucleus pulposus of C6-7.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008, May 2011, and November 2011 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the hearing the Veteran submitted additional evidence with a waiver for initial RO consideration.  He also extended the waiver to cover any additional evidence that he would subsequently submit.

In May 2014, the Veteran filed a claim of entitlement to service connection for severe constipation secondary to hiatal hernia with gastroesophageal reflux disease and Schatzki's ring (hereinafter referred to as GERD).  Thus this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board notes that the issue of entitlement to service connection for basal carcinoma was developed separately from the issue of service connection for skin cancer.  Given the nature of the claims, the Board has combined the two issues as reflected on the title page.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VBMS includes the Veteran's May 2014 claim for constipation, a rating decision dated in January 2014, and notice of disagreement dated in May 2014.  VA medical records from 2001 to 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In the rating decision in January 2014, the RO continued the 20 percent rating for diabetes mellitus and a noncompensable rating for bilateral hearing loss and tinea cruris.  The RO denied entitlement to service connection for cancer of the esophagus, ischemic heart disease, and infective otitis externa.  Entitlement to TDIU also was denied.  In March 2014 the Veteran filed a notice of disagreement on all issues with the exception of a compensable rating for bilateral hearing loss and tinea cruris.  He also noted that he never filed a claim of entitlement to service connection for cancer of the esophagus.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues listed on the title page, with the exception of secondary service connection for erectile dysfunction and the withdrawn issues, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, erectile dysfunction was aggravated by his service-connected diabetes mellitus.

2. At the July 2012 Board hearing, the Veteran withdrew the following claims:  entitlement to an earlier effective date for the grant of service connection for hiatal hernia with GERD and Schatzki's ring, entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, service connection for cataracts, service connection for glaucoma, service connection for cholesterol, service connection for a liver disorder, and whether new and material evidence was received to reopen a claim of entitlement to service connection for herniated nucleus pulposus of C6-7.  


CONCLUSIONS OF LAW

1. Erectile dysfunction was aggravated by the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2. The following issues have been withdrawn and are dismissed:  entitlement to an earlier effective date for the grant of service connection for hiatal hernia with GERD and Schatzki's ring, entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, service connection for cataracts, service connection for glaucoma, service connection for cholesterol, service connection for a liver disorder, and whether new and material evidence was received to reopen a claim of entitlement to service connection for herniated nucleus pulposus of C6-7.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, which is the only matter decided at this juncture, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Erectile Dysfunction

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b) . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that the evidence is at least in relative equipoise as to whether the service-connected diabetes mellitus aggravated the erectile dysfunction.  

On VA examination in December 2010, the examiner opined that erectile dysfunction was not a complication of diabetes as the onset of erectile dysfunction preceded diabetes mellitus by many years.  She noted that the etiology of erectile dysfunction was multifactorial, to include dyslipidemia, a mental disorder, and diabetes.  Nevertheless, the examiner also concluded that the condition was worsened or increased by the diabetes, however the level of aggravation could not be determined without restoring to speculation.  

On VA examination in March 2011, the same examiner concluded that erectile dysfunction is less likely as not caused by or a result of diabetes mellitus as it preceded diabetes by many years and the etiology is multifactorial to include dyslipidemia, a mental disorder, and diabetes mellitus.  The examiner concluded that diabetes mellitus increased or worsened the erectile dysfunction, however the level of aggravation could not be determined without resorting to speculation due to the multifactorial etiology.  

Thus the medical evidence shows that erectile dysfunction was aggravated by the service-connected diabetes mellitus.  With regard to a nexus, the Board acknowledges that the same examiner in December 2010 and in March 2011 concluded that it would be speculative to determine the level of aggravation of the Veteran's service-connected diabetes mellitus on his erectile dysfunction due to the multifactorial etiology of the erectile dysfunction.  With respect to speculative opinions, the Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection"). 

In sum, the evidence is at least in relative equipoise as to whether the Veteran's service-connected diabetes mellitus aggravated his erectile dysfunction.  What is less clear is the degree of disability resulting from such aggravation.  As it is not possible to differentiate aggravation caused by the service-connected diabetes mellitus from the nonservice-connected disabilities any doubt should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Service connection is warranted when the aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for erectile dysfunction secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the July 2012 hearing, the Veteran and his representative indicated that the Veteran requested a withdrawal of his appeal for the following issues: entitlement to an earlier effective date for the grant of service connection for hiatal hernia with GERD and Schatzki's ring, entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, service connection for cataracts, service connection for glaucoma, service connection for cholesterol, service connection for a liver disorder, and whether new and material evidence was received to reopen a claim of entitlement to service connection for herniated nucleus pulposus of C6-7.  
Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Service connection for erectile dysfunction secondary to the service-connected diabetes mellitus is granted.

The following claims are dismissed: entitlement to an earlier effective date for the grant of service connection for hiatal hernia with GERD and Schatzki's ring, entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, service connection for cataracts, service connection for glaucoma, service connection for cholesterol, service connection for a liver disorder, and whether new and material evidence was received to reopen a claim of entitlement to service connection for herniated nucleus pulposus of C6-7.  


REMAND

Hiatal hernia with gastroesophageal reflux disease and Schatzki's ring

The Veteran was last afforded a VA examination for his service-connected GERD in April 2011.  In July 2012 he testified that his disability increased in severity as he has been experiencing  belching episodes on a weekly basis.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his GERD.  

Onychomycosis 

In July 2012 the Veteran testified that his onychomycosis is secondary to his service-connected tinea cruris as it stems from the same type of fungus.  In April 2010 the Veteran contended that onychomycosis of the feet was aggravated by his diabetes.  There are multiple VA opinions of record showing that the onychomycosis was not caused by or a result of the service-connected diabetes mellitus.  See VA examinations dated in September 2010, December 2010, and in February 2011.  

On VA examination in February 2011, the examiner also opined that the Veteran's onychomycosis of the feet is less likely as not caused by or a result of the service-connected tinea cruris (fungal infected scrotum).  The examiner's rationale was that records show that the Veteran has not had an active tinea cruris infection requiring ongoing care since 2004.  The Board finds this opinion is not based on a factually accurate premise as VA progress notes in January 2012 show treatment for tinea cruris.  The United States Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Furthermore, none of the opinions of record address whether the onychomycosis was aggravated by the service-connected tinea cruris or the service-connected diabetes mellitus.  The Court has indicated that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (finding the use of language "not due to, "not caused by," or "not related to" a service-connected disability, while sufficient to describe whether a service-connected disability causes a non-service-connected disability, is insufficient to address the question of aggravation under § 3.310(b)).  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus another VA examination is warranted to determine whether the onychomycosis of the feet was caused or aggravated by the service-connected tinea cruris or the service connected diabetes mellitus.  

Periodontitis

In statements and testimony the Veteran contends that his periodontitis is secondary to his service-connected diabetes mellitus and GERD.  In July 2012 he testified that he wants treatment for his periodontal disease.  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a). To date, there has been no eligibility determination made by VHA regarding dental treatment. In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.

Skin cancer, to include melanoma and basal cell carcinoma  

A VA biopsy dated in May 2010 shows malignant melanoma on the left flank.  
A VA pathology report in March 2011 shows the Veteran had basal cell carcinoma on his left chest.  A VA biopsy in June 2011 shows basal cell carcinoma on the left side of the nose.  

In July 2012 the Veteran testified that his skin cancer was related to his exposure to Agent Orange and ultraviolet radiation, during service in Vietnam.  He stated that he was a courier during service and was outside for about ten hours a day, four or five days a week.  He testified that he had sunburn all the time.  The Veteran also submitted medical literature linking melanoma to sunburns and cancer to dioxin.  

The Veteran's DD 214 shows that he served in Vietnam from January 1970 to December 1970.  As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  If a Veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, as the Veteran was, certain diseases listed at 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service.   The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e) does not include melanoma nor basal cell carcinoma.  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

As the evidence shows that the Veteran's skin cancer may be related to service, he should be afforded a VA examination to determine the nature and etiology of his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to the examination the Veteran's service personnel records should be obtained, to include a list of his assignments in Vietnam.  

Diabetic neuropathy of the lower extremities

On VA examination in March 2011, the examiner opined that the Veteran did not have diabetic neuropathy of the lower extremities.  Subsequently, the Veteran in July 2012 testified that he started experiencing numbness and tingling in his lower extremities approximately one year earlier.  He stated that he was being treated for diabetic neuropathy at the VA medical facility in Miami, Florida.  Under the duty to assist, the Veteran should be afforded a VA examination to determine whether he has diabetic neuropathy of the lower extremities.  Further, outstanding VA treatment records for diabetic neuropathy of the lower extremities need to be obtained and associated with the claims folder.  

Manlicon Issues

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to a rating higher than 20 percent for diabetes mellitus, service connection for ischemic heart disease, service connection for infective otitis externa, and entitlement to TDIU.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records, including a list of his duties in Vietnam, from the National Personnel Records Center.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records for diabetic neuropathy of the lower extremities.  With the Veteran's assistance obtain copies of the pertinent records and add them to the claims file.  

3. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4. In accordance with the amended regulations of 38 C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for periodontitis secondary to diabetes mellitus to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  In making this determination consideration should be given to 38 C.F.R. § 17.161 (g), (h) in conjunction with the Veteran's claim for TDIU and a private opinion from the Veteran's dentist in July 2013 that diabetes mellitus can exacerbate periodontal disease and vice versa.

5. Afterwards, schedule the Veteran for a VA gastrointestinal examination with an appropriate examiner to determine the current nature and severity of his hiatal hernia with GERD and and Schatzki's ring.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, moderate anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal, arm, or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.   The examiner also must discuss whether stricture of the esophagus is moderate, severe (permitting liquids only) or permitting liquids only with marked impairment of general health.  

The examiner must specifically comment on available laboratory findings and other pertinent studies of record.  All necessary studies should be conducted.  If it would not be medically prudent for the Veteran's health to undergo such tests, the examiner should so state.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  

6. Schedule the Veteran for a VA skin examination to determine the nature and etiology of his onychomycosis of the feet and claimed skin cancer.  The examiner is requested to review the claims file, including the Veteran's service treatment records, post-service treatment records, and a copy of this remand.  

Afterwards, the examiner is asked to opine on the following, in regard to onchymycosis:

a.)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the onychomycosis was caused or aggravated by the service-connected diabetes mellitus or the service-connected tinea cruris.  

b)  If it is found that the onychomycosis is aggravated by the service-connected diabetes mellitus or the service-connected tinea cruris, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the disability, the examiner should identify the degree of increase in severity due to natural progression.

In rendering the opinion, the examiner is asked to comment on the Veteran's submission of an online article printed in April 2010 from the MicroNutra Health Journal titled "Recognizing the Signs of Fungal Infection in Diabetics", which discussed that diabetics "are very susceptible" to fungal infections of the skin and nails.  

As to skin cancer, the examiner then is asked to do the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's skin cancer, to include malignant melanoma on the left flank, basal cell carcinoma on his left chest, and basal cell carcinoma on the left side of the nose is due to Agent Orange exposure and UV rays during his service in Vietnam.  In rendering the opinion the examiner is asked to consider the following:

1.) The Veteran's contention that during service in Vietnam he was a courier in Saigon and had extensive exposure to UV rays.   

2.) The Veteran served in Vietnam from January 1970 to December 1970.  

3.) In June 2010 the Veteran submitted an article from the World Health Organization that shows the UV index in Vietnam reaches high levels from February to October.  

4.) In June 2010 the Veteran printed an Internet article from the US Environmental Protection Agency (EPA), which liked melanoma to sunburns.  

5.) In September 2010, the Veteran submitted an Internet article from the EPA that shows dioxin causes cancer in humans.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  

7. Schedule the Veteran for a VA neurological examination.  The examiner is requested to review the claims file, including the Veteran's service treatment records, post-service treatment records, and a copy of this remand.  All necessary studies should be conducted.  
Afterwards, the examiner is asked to determine whether the Veteran has diabetic neuropathy of the lower extremities.  If the Veteran has neuropathy of the lower extremities the examiner is asked to opine on the following:

a.)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the neuropathy of the lower extremities was caused or aggravated by the service-connected diabetes mellitus.

b)  If it is found that neuropathy of the lower extremities is aggravated by the service-connected diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the disability, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  

8. After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not made, issue a Supplemental Statement of the Case on the issues of an initial compensable rating for hiatal hernia with gastroesophageal reflux disease and Schatzki's ring; claims of service connection to include secondary service connection for onychomycosis, periodontitis, and diabetic neuropathy of the lower extremities; and service connection for skin cancer, to include melanoma and basal cell carcinoma.  Allow a reasonable period of time for a response.  

9. Furnish a Statement of the Case as to the following issues: a rating higher than 20 percent for diabetes mellitus, service connection for ischemic heart disease, service connection for infective otitis externa, and entitlement to TDIU.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.  

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


